UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number 000-30785 CAMELOT ENTERTAINMENT GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 52-2195605 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8001 Irvine Center Drive, Suite 400 Irvine, CA 92618 (Address of principal executive offices) (zip code) (949) 754 - 3030 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the last 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 20, 2010, the Registrant had issued 6,620,823 shares of Common Stock, of which 6,490,823 shares were outstanding, and 50,543,032 shares of Preferred Stock, Class A, B, C, D, E, F and G. 1 CAMELOT ENTERTAINMENT GROUP, INC. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Balance Sheets as ofJune 30, 2010 and December31, 2009 3 Statements of Operations for the three and six monthsended June 30, 2010 and 2009 4 Statements of Cash Flows for three and six months ended June 30, 2010 and 2009 5 Notes to Financial Statements 6- 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19- 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25-26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Changes in Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submissions of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits and Reports on Form 8-K 27 Signatures: 27 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Camelot Entertainment Group, Inc. Balance Sheets (unaudited) ASSETS As of As of June 30, December 31, Current Assets: Cash $ $ Prepaid Expenses Accounts Receivable - Total Current Assets Equipment net of Accumulated Depreciation $300 - Total Other Assets – script costs Long Term Accounts Receivable Film Library - Film Library Net of Accumulated Amortization $54,000 - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable and Accrued Liabilities $ $ Accrued Expenses to Related Parties Secured Convertible Notes Payable, net of discount of $167,948and $167,030, respectively Derivative Liability - Conversion Feature Notes Payable - Contingent Liability Film Library Acquisition - Total Current Liabilities Long Term Liabilities: Derivative Liability - Preferred Stock Series A, B, and C Convertible Notes Payable – net of discount $449,239 and $409,486, respectively Derivative Liability – Conversion Features Series E Liability - Total Long Term Liabilities Total Liabilities Series A, B, C, D and F Convertible Preferred Stock Par value $0.0001 per share, 50,000,000 shares authorized: 14,147,510(A), 29,144,022(B),7,151,500(C) and 100,000(F) shares issued and outstanding as of June 30, 2010 Par value $0.0001 per share, 50,000,000 shares authorized: 10,147,510(A), 9,896,510(B) and 7,151,500(C) shares issued and outstanding as of December 31, 2009 Stockholders' Deficit Common Stock; Par value $0.0001 per share; authorized 19,900,000,000 shares;846,316 shares issued and716,316 outstanding as of June 30, 2010 153,067 issued and148,067 shares outstanding as of December 31, 2009 72 15 Additional Paid-in Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of theses financial statements. 3 Camelot Entertainment Group, Inc. Statements of Operations (unaudited) For Three Months Ended For Six Months Ended June 30, June 30, June 30, June 30, REVENUES $ $
